Gillerman, J.
(concurring in part and dissenting in part). I agree that Maurice is entitled to the unpaid balance of the contract purchase price, after deducting the adjustment for the hedging transactions. See Cambridge St. Metal Co. v. Corrao, 30 Mass. App. Ct. 150, 155-156 (1991). I do not, however, join in the statement of the majority that Eastern “violated the contract and its implied covenant of good faith.” Quite the contrary, Eastern did precisely what Peat — the accountant whom both parties selected to do the job of calculating the final adjustments — finally determined ought to be done, and in my view that is performance in good faith. It is for this reason that I am unable to agree that interest on the balance due Maurice should begin to run any earlier than the date of the commencement of the suit.